UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4936


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KYJAHRE HASAN RILEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00060-WO-1)


Submitted:   September 30, 2013           Decided:   October 18, 2013


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant.   Michael A. DeFranco, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kyjahre      Hasan    Riley       appeals    his    180-month       sentence

following       his    guilty       plea    to     being    a     convicted    felon       in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2006).       In accordance with Anders v. California, 386 U.S. 738

(1967), Riley’s counsel has filed a brief certifying that there

are no meritorious issues for appeal but questioning whether

Riley     was      properly     subject      to     sentencing       under    18    U.S.C.

§ 924(e) (2006) (“ACCA”).                Riley has filed a supplemental brief

in which he echoes and adds to counsel’s arguments.                           Riley also

alleges       ineffective       assistance        of    counsel     and     prosecutorial

misconduct and claims that the district court improperly limited

his opportunity to advocate on his own behalf at sentencing.

Finding no error, we affirm.

               We review Riley’s sentence for reasonableness, using

an abuse of discretion standard.                       Gall v. United States, 552
U.S. 38,     51   (2007).        We   must     first    review     for    “significant

procedural         error[s],”       including          improperly     calculating         the

Guidelines range, failing to consider the 18 U.S.C. § 3553(a)

(2006)    factors,       sentencing        under    clearly       erroneous    facts,      or

failing to adequately explain the sentence.                         Gall, 552 U.S. at

51; United States v. Evans, 526 F.3d 155, 161 (4th Cir. 2008).

Only    if    we     find   a   sentence        procedurally        reasonable      may   we



                                             2
consider     its    substantive    reasonableness.             United   States   v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).

           Here, counsel and Riley raise numerous questions of

law with respect to Riley’s ACCA classification.                  We review such

claims de novo.        See United States v. Gomez, 690 F.3d 194, 197

(4th Cir. 2012).

           First, we reject Riley’s suggestion that the ACCA’s

residual clause is unconstitutionally vague.                     Sykes v. United

States, 131 S. Ct. 2267, 2277 (2011); United States v. Hudson,

673 F.3d 263, 268-69 (4th Cir.), cert. denied, 133 S. Ct. 207

(2012).

           Further, we conclude the district court did not err in

its determination that Riley’s two North Carolina convictions

for fleeing or eluding arrest in a motor vehicle, in violation

of N.C. Gen. Stat. § 20-141.5 (2011), are crimes of violence.

Regardless    of    the   aggravating   circumstances          involved,   Riley’s

intentional, vehicular flight from law enforcement “pose[d] a

potential level of risk that is sufficient to render the offense

a violent felony.”        Hudson, 673 F.3d at 268; see also Sykes, 131

S. Ct. at 2274 (stating that vehicular flight creates inherent

risk of violence).

           Similarly,       Riley’s     North     Carolina       conviction      for

second-degree       burglary   qualifies    as    an    ACCA    predicate.       The

elements   of      second-degree   burglary      in    North    Carolina   clearly

                                        3
track the definition of “generic burglary.”                                 Descamps v. United

States, 133 S. Ct. 2276, 2283 (2013); State v. Key, 636 S.E.2d
816, 821 (N.C. Ct. App. 2006).

               The    district      court          also       did     not    err    in    counting

Riley’s       prior    felonies         as   separate          offenses      under       the    ACCA.

Each     was    committed       during         a       distinct       episode      of     criminal

conduct.       United States v. Davis, 689 F.3d 349, 358-59 (4th Cir.

2012).

               Finally,      Riley’s         three       prior      offenses       are    properly

considered felonies despite the facts that they (1) were not

charged in Riley’s indictment, (2) were not admitted by Riley or

found    by    a     jury,   and    (3)       did      not     result       in   Riley    actually

serving a sentence of imprisonment greater than one year.                                       Riley

could have received more than one year of imprisonment for each

offense,       and    the    fact       of    a     prior       conviction         need    not      be

indicted, proven to a jury, or admitted by a defendant.                                    Alleyne

v.   United     States,      133    S.       Ct.       2151,    2160    n.1      (2013);       United

States v. Simmons, 649 F.3d 237, 246-50 (4th Cir. 2011) (en

banc);    United       States      v.    Cheek,         415 F.3d 349,     352     (4th    Cir.

2005).         Accordingly,        our       review      of     the    record      leads       us   to

conclude that Riley’s sentence is procedurally and substantively

reasonable.

               Turning to Riley’s claim of ineffective assistance of

counsel, the record on appeal does not clearly support Riley’s

                                                   4
allegations and therefore they are best left for review under 28

U.S.C.A. § 2255 (West Supp. 2013).                      United States v. Benton, 523
F.3d 424, 435 (4th Cir. 2008).                      Moreover, we reject Riley’s

suggestion of prosecutorial misconduct, and the record belies

Riley’s contention that the district court improperly limited

his ability to raise objections during sentencing.

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                  We

therefore    affirm       the    district     court’s        judgment.          This   court

requires that counsel inform Riley, in writing, of his right to

petition    the    Supreme       Court   of       the    United     States   for   further

review. If Riley requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Riley.     We dispense with oral argument because the facts and

legal    contentions       are    adequately            presented    in   the    materials

before   this     court    and    argument         would    not     aid   the   decisional

process.

                                                                                   AFFIRMED




                                              5